                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

LEILA MCCOY,

                  Plaintiff,                               8:18CV483

      vs.
                                                       MEMORANDUM
                                                        AND ORDER
COLORADO DEPARTMENT OF
HUMAN SERVICES, EL PASO
COUNTY DEPT OF HUMAN
SERVICES, CHRISTOPHER GARVIN,
MAGDELINE BRANCH, and SHERYL
SABLAN,

                  Defendants.

       Plaintiff Leila McCoy, a non-prisoner, filed a Motion for Leave to Proceed
in Forma Pauperis. (Filing No. 2.) Upon review of Plaintiff’s Motion, the court
finds that Plaintiff is financially eligible to proceed in forma pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for the court to conduct an initial
review of her claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      Dated this 12th day of October, 2018.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
